PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bosshart et al.
Application No. 16/383,448
Filed: 12 Apr 2019
For ALGORITHMIC TCAM BASED TERNARY LOOKUP

:
:
:	DECISION ON PETITION
:
:
:



This is a communication which serves to withdraw the holding of abandonment, sua sponte.

An Examiner’s Answer was mailed on September 17, 2021.  The Appeal Brief Forwarding Fee was not received subsequently thereto, and it follows the appeal stood dismissed per 37 C.F.R. § 41.45(b).1  It follows the application went abandoned on November 18, 2021.  A notice of abandonment was mailed on January 27, 2022.

The Office finds that no action was required on Applicant’s part.  

The electronic file has been reviewed, and it is clear the Examiner’s Answer lists a double patenting rejection for claims 19-39, which has been overcome via the filing of a terminal 

Accordingly, the holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision.  The Technology Center’s support staff will notify the Examiner of this decision, so this application can be processed in due course.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.2  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 37 C.F.R. § 41.45 sets forth, in toto: “§ 41.45 Appeal forwarding fee.
        (a) Timing. Appellant in an application or ex parte reexamination proceeding 
        must pay the fee set forth in §41.20(b)(4) within the later of two months from the date of either the examiner's answer, or a decision refusing to grant a petition under §1.181 of this chapter to designate a new ground of rejection in an examiner's answer.
        (b) Failure to pay appeal forwarding fee. On failure to pay the fee set forth in § 41.20(b)(4) within the period specified in paragraph (a) of this section, the appeal will stand dismissed.
        (c) Extensions of time. Extensions of time under §1.136(a) of this title for patent applications are not applicable to the time period set forth in this section. See §1.136(b) of this title for extensions of time to reply for patent applications and §1.550(c) of this title for extensions of time to reply for ex parte reexamination proceedings.”
        2 Applicant will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Applicant is reminded that no telephone discussion may be controlling or considered authority for Applicant’s further action(s).